Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
En este caso, el juez del tribunal de instancia se negó a aceptar una alegación preacordada, mediante la cual el acusado aceptaba declararse culpable de un delito de grado inferior al del que se le había imputado. La alegación pre-acordada tenía la aprobación del Fiscal Especial Indepen-diente, quien representa al Pueblo de Puerto Rico en estos procedimientos. Por conducto de su representación legal, también tenía la aprobación del querellante, quien inicial-mente presentó cargos contra el acusado ante la Comisión para Ventilar Querellas Municipales.
En la reunión sostenida en cámara por el juez de ins-tancia con los fiscales y los abogados de la defensa en rela-ción con la referida alegación preacordada, salió a relucir que el Fiscal Especial Independiente tenía serias reservas en cuanto a si el Pueblo podía prevalecer en el juicio, con respecto a la particular acusación que obraba contra el peticionario. Ello dio lugar a que el juez propusiese que el Fiscal retirase la acusación y solicitase archivar el caso, indicando que él accedería a tal curso de acción. Entonces, ante la negativa del Fiscal a lo propuesto por el juez, éste le sugirió a la defensa que viese el caso por tribunal de dere-cho, con lo que se verificaría la aducida falta de prueba convincente para establecer el delito imputado. Este otro curso de acción no fue acogido por la defensa. En vista de lo anterior, el juez no aprobó la alegación preacordada y se-ñaló fecha para comenzar el juicio.
A la luz de todo lo anterior, estimo que lo procedente judicialmente era aceptar la alegación preacordada en cuestión. Considerados los criterios afines de los distintos abogados involucrados en el caso, y particularmente en vista de la posición del Fiscal, me parece altamente impro*48bable que, en un juicio imparcial, el acusado pueda ser en-contrado culpable del delito imputado. En esas circunstan-cias, los fines de la justicia se sirven aceptando la alegación preacordada, por lo que concurro con el resultado al que llega la mayoría en su sentencia en el caso de autos.